Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 8, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

  156302-3                                                                                                   Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                              Joan L. Larsen
  In re DORSEY, Minors.                                              SC: 156302-3                          Kurtis T. Wilder,
                                                                     COA: 336163, 336228                               Justices
                                                                     Wayne CC Family Div:
                                                                      14-517626-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 18, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 8, 2017
         t0905
                                                                                Clerk